Citation Nr: 0739722	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to February 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee in September 2003 and April 2004.  The September 
2003 rating decision denied the claims for service connection 
for a bilateral knee condition and bronchitis and the April 
2004 rating decision denied the claim for service connection 
for rheumatoid arthritis.  

In his August 2004 VA Form 9, the veteran asserted that 
rheumatoid arthritis is secondary to his knee condition.  See 
38 C.F.R. § 3.310.  As the Board is granting service 
connection for a bilateral knee condition in the decision 
below, and as review of the claims folder does not reveal 
that the RO has addressed this issue, it is REFERRED to the 
RO for appropriate action.  

The issue of entitlement to service connection for a 
respiratory disorder, claimed as bronchitis, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran has a bilateral knee condition diagnosed as 
degenerative changes with patellofemoral syndrome and spur 
formation of the tibial spine, which is etiologically related 
to active service.  

2.  There is no medical evidence of record showing that the 
veteran's rheumatoid arthritis, which developed many years 
after service, is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
condition, diagnosed as degenerative changes with 
patellofemoral syndrome and spur formation of the tibial 
spine, have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  The criteria for service connection rheumatoid arthritis 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Arthritis may also be 
service-connected on a presumptive basis if it became 
manifest to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

The veteran contends that he has a bilateral knee condition 
and rheumatoid arthritis as a result of service.  He asserts 
that the evidence of record shows that he received in-service 
treatment for his knees and that rheumatoid arthritis is 
secondary to his knee condition that he had in service.  See 
VA Forms 21-4138 dated March 2003, January 2004 and May 26, 
2004; August 2004 VA Form 9.  

The veteran's service medical records reveal that he 
complained of right knee pain in December 1974 and bilateral 
knee pain in January 1975, at which time he reported falling 
on the tibial tubercles.  Examination of the veteran's knees 
in January 1975 was normal and x-rays were reported to be 
within normal limits (WNL).  See December 1974 health record; 
January 1975 clinical record.  The x-ray examination report 
itself reveals that examination of the bilateral knees failed 
to reveal evidence of bone or joint disease.  See 
radiographic report.  The veteran was seen again in February 
1975 complaining that his left and right knees hurt.  A hot 
compress and knee brace were ordered.  See health record.  At 
the time of his separation from service, the veteran reported 
cramps in his legs and "trick" or locked knee; clinical 
evaluation of his lower extremities was normal.  See February 
1975 reports of medical examination and history.  

Post-service medical records reveal that the veteran has 
received treatment for his knees from both VA and private 
facilities.  In June 2002, he reported extreme pain for 
several days without trauma or strenuous activity and 
described the pain as severe in the pre-patellar area.  An 
examination of the bilateral knees revealed that they were 
warm and tender to touch with mild bilateral edema and pain 
with full flexion.  The bilateral knee series revealed mild 
degenerative joint disease (DJD) and the veteran was assessed 
with rheumatoid arthritis.  See Knoxville outpatient clinic 
note.  An x-ray of his bilateral knees revealed small but 
very pointed tibial osteophytes, a mildly-narrowed lateral 
compartment, osteophytes of the patella, severe narrowing of 
the patellofemoral joint, and minimal chonrocalcinosis.  An 
impression of calcium pyrophosphate deposition disease (CPPD) 
was made.  See imaging profile.  In January 2003, the 
veteran's private physician assessed him with DJD of the 
bilateral knees.  See SOAP note from East Tennessee Primary 
Care Associates.  In a February 2004 letter, the veteran's 
treating physician at the VA outpatient clinic in Knoxville, 
Tennessee, reported that the veteran was recently (in the 
past year) diagnosed with rheumatoid arthritis.  She 
indicated that the arthritis was very progressive and first 
developed in the veteran's knees before it progressed to pain 
in other joints.  See letter from Dr. L.W. Harris.  No 
opinion regarding the etiology of the veteran's rheumatoid 
arthritis, however, was provided by Dr. Harris.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in July 2003, at which time his VA 
treatment records were reviewed.  The veteran reported that 
he sought orthopedic treatment in January 1975 due to pain in 
both knees.  The VA examiner reported that a note indicates 
the veteran fell on the tibial tubercles but that knee 
examination was normal and x-rays were within normal limits.  
The examiner further reported that the veteran was seen again 
in February 1975.  The veteran reported that since the 
February 1975 visit, he has had long-term problems with both 
knees with gradual progression over the years.  He reported 
daily bilateral knee pain with exacerbations precipitated by 
prolonged standing and stooping, which he generally tends to 
avoid.  The veteran also reported that he was diagnosed with 
rheumatoid arthritis many years ago, which was noted by his 
primary care provider at VA, but the examiner reported that 
subsequent studies for rheumatoid arthritis had been 
negative.  

Physical examination revealed that the veteran's knees were 
grossly enlarged and there was significant pain on palpation 
over the anterior articular surfaces.  There were also very 
prominent tibial tubercles that were slightly tender to deep 
palpation and crepitus with range of movement.  The veteran 
was able to fully extend his knees but had limited flexion.  
The examiner reported evidence of joint effusion on the 
lateral surface of the right knee and pain in the patellar 
fossas of both knees, although no Baker's cyst could be 
appreciated.  The examiner reviewed the June 2002 x-rays and 
diagnosed the veteran with moderate degenerative changes of 
both knees with patellofemoral syndrome and spur formation of 
the tibial spine, bilaterally, which was injured during the 
time of his active duty.  The examiner's opinion was that it 
was likely the veteran's current knee condition did indeed 
relate to the initial injury sustained during his time of 
active duty.  

The evidence of record supports the veteran's claim for 
entitlement to service connection for a bilateral knee 
condition, diagnosed as degenerative changes with 
patellofemoral syndrome and spur formation of the tibial 
spine.  As an initial matter, the veteran's service medical 
records reveal that he received treatment related to both 
knees while in service, and there is evidence of post-service 
treatment related to his knees from both VA and private 
facilities.  Moreover, the VA examiner reported that the 
veteran's moderate degenerative changes of both knees with 
bilateral patellofemoral syndrome and spur formation of the 
tibial spines is likely related to the initial injury he 
sustained during active duty.  In light of the opinion 
provided by the VA examiner, and in the absence of any 
evidence to the contrary, the Board exercises reasonable 
doubt in favor of the veteran in finding that service 
connection for a bilateral knee condition, diagnosed as 
degenerative changes with patellofemoral syndrome and spur 
formation of the tibial spine, is warranted.  See 38 C.F.R. 
§ 3.102 (2007).  

The evidence of record, however, does not support the claim 
for service connection for rheumatoid arthritis.  The Board 
acknowledges both the veteran's current diagnosis of 
rheumatoid arthritis and his contention that his rheumatoid 
arthritis is related to the condition he had in service.  The 
veteran's lay statements alone, however, are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
medical evidence of record establishing a link between the 
veteran's rheumatoid arthritis and service.  Rather, the 
veteran's VA treating physician reported in February 2004 
that the diagnosis of rheumatoid arthritis was recent, and 
she did not provide an opinion regarding its etiology.  In 
the absence of evidence establishing that the veteran's 
rheumatoid arthritis is related to service, service 
connection is not warranted and the claim must be denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for a bilateral knee 
condition, any defect in the notice or assistance given to 
the veteran was harmless.  As for the veteran's other claim, 
prior to the issuance of the September 2003 rating decision 
that denied service connection for rheumatoid arthritis, the 
veteran was advised of the evidence needed to substantiate a 
claim for service connection and of his and VA's respective 
duties in obtaining evidence.  He was also asked to send any 
evidence needed in support of his claim as soon as possible 
and to send any medical reports he had, which includes any 
evidence in his possession.  See April 2003 and February 2004 
letters.  Accordingly, the duty to notify has been fulfilled.  
The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice in proceeding with the issuance of a final 
decision, however, as his claim is being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical, VA and private treatment 
records have been obtained.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  The veteran was afforded a VA joints examination 
in July 2003.  Remand for a medical opinion as to the 
etiology of rheumatoid arthritis is not warranted because the 
service medical records are negative for any complaints or 
findings of rheumatoid arthritis and the veteran has not 
reported suffering from continuity of symptomatology since 
service.  Rather, he has stated only that, "I feel that the 
rheumatoid arthritis is secondary to the condition I had in 
service" and that "the rheumatoid arthritis is secondary to 
the knees."  There is no medical evidence suggesting a nexus 
to service, and no evidence of continuity of symptomatology.  
See 38 C.F.R. § 3.159(c)(4).  
  
For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a bilateral knee condition, diagnosed 
as degenerative changes with patellofemoral syndrome and spur 
formation of the tibial spine, is granted.

Service connection for rheumatoid arthritis is denied.  

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records reveal that he was 
diagnosed with bronchitis on several occasions.  See e.g., 
August 1974 physical profile record; September 1974 MEDDAC 
Form 178; November 1974 health record.  An August 1974 
posterior-anterior (PA) and lateral x-ray of the veteran's 
chest was negative.  See radiographic report.  At the time of 
his separation from service, clinical evaluation of his lungs 
and chest was normal.  See February 1975 reports of medical 
examination and history.  

Post service, the veteran underwent a VA C&P respiratory 
examination in July 2003, at which time his claims folder was 
reviewed.  The veteran reported being treated for bronchitis 
during service, and also reported having allergic symptoms at 
that time.  Physical examination revealed that the veteran 
was quite dyspneic with ambulation of a distance of 30 yards 
with a respiratory rate increasing to 20.  The veteran 
experienced some mild shortness of breath with dressing and 
undressing and getting on and off the examination table.  
Pulmonary function studies revealed moderate decrease in 
expiratory air flow with normal diffusion capacity and no 
significant change in respiratory air flow post-
bronchodilator.  The veteran was diagnosed with evidence of 
moderate non-specific decrease in expiratory air flow in a 
patient who is a nonsmoker with chronic allergic symptoms and 
a past history of bronchitis.  The VA examiner's opinion was 
that the veteran's treatment for bronchitis in service was 
probably an early manifestation of his difficulties with 
allergic symptoms that have resulted in some decrease in his 
expiratory air flow, known to occur over a period of time.  
The examiner found that it was likely the veteran's initial 
treatment for bronchitis in September 1974 was indeed a 
manifestation of his later problems.  

The evidence is unclear as to whether the veteran has a 
current diagnosis of a respiratory disorder.  Rather, the VA 
examiner diagnosed the veteran with evidence of moderate non-
specific decrease in expiratory air flow and noted that he 
had difficulties with "allergic symptoms."  On remand, 
clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any currently 
present respiratory disorder.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to the 
diagnoses of all current respiratory 
disorders found to be present.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current respiratory 
disorder had its onset during active 
service or is related to any in-service 
disease or injury. 

The examiner should provide a rationale 
for the opinion.

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


